Order reversed upon the law and the facts, with ten dollars costs and disbursements, and motion granted, with ten dollars costs, to the extent of opening defendant’s default upon condition that she pay plaintiff, within ten days from the entry of the order herein, the costs taxed in the judgment. In the event that defendant fail to pay the costs as herein directed, the order is affirmed, with ten dollars costs and disbursements. We think the default was excusable and that sufficient merit was shown to entitle defendant to a trial. Lazansky, P. J., Young, Hagarty, Scudder and Tompkins, JJ., concur.